PER CURIAM.
Larry Greggs appeals from the denial of his motion for post-conviction relief pursuant to Fla.R.Crim.P. 3.850, following his conviction based upon a negotiated plea agreement. We affirm.
The transcript of the plea colloquy reveals that the trial court accepted Greggs’ guilty plea only after determining that Greggs had entered the plea freely and voluntarily, with full knowledge of the nature of the proceeding and the possible sentence. Unlike the defendant in State v. Coban, 520 So.2d 40 (Fla.1988), Greggs was clearly advised that he would be required to serve a minimum of twenty-five years in prison on the first degree murder charge.
We find no merit in the remaining points on appeal.
AFFIRMED.